STONE, J.
The present case must be affirmed for want of an assignment of errors. ,
We have looked through the record, and are satisfied the notes are not tainted with usury. The thirty bushels corn, and twenty dollars cash, are satisfactorily explained. As to the disallowance of an alleged additional payment, we are in doubt, even if it were presented by an assignment of error, whether the testimony convinces us that the register erred in its rejection. But, as we have said, there is no assignment of errors, and the decree of the chancellor must be affirmed on that ground.